Citation Nr: 0929711	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  04-02 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 70 
percent for service-connected posttraumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel
INTRODUCTION

The Veteran served on active duty from March 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas, which granted service connection for 
PTSD and assigned an initial 30 percent rating.  The Veteran 
appealed that decision to BVA, contending that a higher 
rating was warranted, and the case was referred to the Board 
for appellate review.

A hearing was held in November 2004 at the Little Rock, 
Arkansas, RO, before Kathleen K. Gallagher, a Veterans Law 
Judge who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002 & Supp. 
2008) and who is rendering the determination in this case.  A 
transcript of the testimony is in the claims file.

In a December 2004 decision, the Board granted an initial 50 
percent rating for the Veteran's PTSD, but found that a 
higher rating was not warranted.  The Veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court), which, pursuant to a joint motion, vacated 
the Board's decision in a December 2005 Order to the extent 
it denied a rating in excess of 50 percent.  The Court 
remanded the case for additional development in accord with 
the joint motion.

Subsequently, in accordance with the Court's order, the Board 
readjudicated the Veteran's claim.  In a February 2006 
decision, the Board held that the criteria for a rating in 
excess of 50 percent for the Veteran's PTSD were not met.  
The Veteran once again appealed that decision to the Court.  
In a March 2008 Memorandum Decision, the Court vacated the 
Board's February 2006 decision and remanded the case for 
additional adjudication in accord with the Memorandum 
Decision.

In August 2008, the Board again remanded the Veteran's claim 
in order to obtain additional treatment records, to afford 
the Veteran a VA examination, and for the AOJ to consider the 
Court's March 2008 Memorandum Decision.  VAMC treatment 
records dated through August 2008 were obtained.  The Veteran 
was also afforded a VA examination in November 2008.  As is 
discussed more fully below, because the examination involved 
a reading of the Veteran's claims file, the Veteran's oral 
history and a thorough mental status examination of the 
Veteran, the Board finds this examination adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  

Furthermore, the AOJ considered the Court's March 2008 
Memorandum Decision in a May 2009 rating decision which 
assigned a 70 percent rating for the Veteran's PTSD, 
effective from November 8, 2002.  Therefore, the Board finds 
that its August 2008 remand directives have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
(where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance).  

However, on a claim for an increased rating, the claimant 
will generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  Since the grant of the 70 percent rating in the 
May 2009 rating decision is not a full grant of the benefits 
sought on appeal, and since the Veteran did not withdraw his 
claim of entitlement to a higher initial rating, the matter 
remains before the Board for appellate review.

The Veteran has also asserted that he is unemployable due to 
his service connected PTSD.  Specifically, at his November 
2004 personal hearing, the Veteran testified that it was his 
belief that it was impossible for him to hold a job due to 
his PTSD.  The Board also notes that the May 2009 rating 
decision assigned a 70 percent evaluation for the Veteran's 
PTSD.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that, once a Veteran 
submits evidence of a medical disability, makes a claim for 
the highest rating possible, and provides evidence of 
unemployability, VA must consider entitlement to TDIU.  See 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
Thus, as this issue has not yet been adjudicated, it is 
referred to the RO for appropriate disposition.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995) (the Board does not have 
jurisdiction of issues not yet adjudicated by the RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Throughout the appeal period, the Veteran's PTSD has been 
manifest by a degree of disability which more nearly 
approximated occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); inability to establish and 
maintain effective relationships.

3.  Throughout the appeal period, the Veteran's PTSD was not 
manifested by a degree of disability which more nearly 
approximates total occupational and social impairment, due to 
such symptoms as : gross impairment in thought process or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name. 


CONCLUSION OF LAW

Throughout the appeal period, the criteria for an initial 
disability rating in excess of 70 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Specifically, VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide 
that pertains to the claim.  38 C.F.R. § 3.159, as amended, 
73 Fed. Reg. 23353-56 (Apr. 30, 2008); see Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
This notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini II, 18 Vet. App. at 119.

Further, upon receipt of an application for a service-
connection claim, VA is required to review the evidence 
presented with the claim and to provide the Veteran with 
notice of what evidence not previously provided will help 
substantiate his/her claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Specifically, VA must notify the Veteran of what 
is required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files an notice of disagreement (NOD) with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128, 137 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

Prior to the initial adjudication of the Veteran's claim for 
service connection in March 2003 in this case, the RO sent 
the Veteran a letter, dated in December 2002, which satisfied 
the duty to notify provisions except that it did not inform 
him how a disability rating and effective date would be 
assigned should service connection be granted.  The Veteran 
was provided with notice of how VA determines disability 
ratings and effective dates in an October 2008 notice letter, 
well after the RO had already granted service connection.  
Nevertheless, because the claim for service connection had 
been granted, the defect in the timing of the notice about 
how a disability rating and effective date would be 
determined was harmless error as to that claim.  Dingess, 19 
Vet. App. at 491; Goodwin, 22 Vet. App. at 137.  

In addition, by the time the October 2008 notice letter had 
been sent, the Veteran had already submitted an NOD with the 
initial disability rating assigned, triggering the notice 
obligations set forth in sections 7105(d) and 5103A of the 
statute.  The RO then fulfilled these notice obligations by 
issuing a January 2004 statement of the case (SOC) and June 
2004 and May 2009 supplemental statements of the case.  These 
documents informed the Veteran of the regulations pertinent 
to his appeal, including the applicable rating criteria, 
advised him of the evidence that had been reviewed in 
connection with his appeal, and provided him with reasons for 
its decision.  38 U.S.C.A. § 7105(d).  The Veteran replied in 
May 2009 that he had no additional information or evidence to 
provide in support of his appeal of the initial disability 
rating.  38 U.S.C.A. § 5103A.  Accordingly, the Board 
concludes that the notice obligations set forth in sections 
7105(d) and 5103A of the statute have been fulfilled in this 
case.

The Board also concludes that VA's duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  The Veteran's service 
treatment records and VA treatment records dated through 
August 2008 are on file.  The Veteran has at no time referred 
to records that he wanted VA to obtain or that he felt were 
relevant to the claim that VA has not obtained on his behalf.  
In fact, as noted above, the Veteran informed the RO in May 
2009 that he had no additional information or evidence to 
provide in support of his appeal of the initial disability 
rating.  Moreover, in addition to obtaining all relevant 
medical records, VA afforded the Veteran VA examinations in 
February 2003, March 2004 and November 2008 to evaluate his 
PTSD.  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As noted below, the Board finds 
that the VA examinations obtained in this case are adequate, 
as they are predicated on a review of the claims file and all 
pertinent evidence of record, and they fully addressed the 
rating criteria that is relevant to rating the disability in 
this case.  In this regard, a February 2009 addendum to the 
November 2008 VA examination was obtained to ensure that a 
thorough description of the Veteran's social and occupational 
functioning was of record.  Thus, there is adequate medical 
evidence of record to make a determination in this case.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect 
to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals 
the initial rating assigned for a disability when a claim for 
service connection for that disability has been granted, 
evidence contemporaneous with the claim for service 
connection and with the rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an [initial] rating on appeal was erroneous . . . ."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later 
evidence obtained during the appeal period indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.

In this case, the Veteran's PTSD is currently assigned a 70 
percent disability evaluation, pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Under this formula, a 70 percent 
disability evaluation is contemplated for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike setting); 
inability to establish and maintain effective relationships.
A 100 percent evaluation is warranted when there is evidence 
of total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each Veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board finds that the 
Veteran is not entitled to an initial disability evaluation 
in excess of 70 percent for his service-connected PTSD at any 
point during the appeal period.  In this regard, the Veteran 
has not been shown to have total occupational and social 
impairment at any point during the instant appeal.

In this case, the Veteran was assigned GAF scores ranging 
from 38 at his November 2008 VA examination to 55 at his 
February 2003 VA examination.  Indeed, the Veteran's VAMC 
treatment records throughout the appeal period reflect GAF 
scores in this range.  According to DSM-IV, which VA has 
adopted pursuant to 38 C.F.R. §§ 4.125 and 4.130, a GAF score 
of 51 to 60 indicates moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates serious symptoms or a serious 
impairment in social, occupational, or school functioning.  A 
GAF score of 31 to 40 indicates some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

The Board finds that throughout the appeal period, the 
clinical evidence more closely assesses the Veteran's 
occupational and social impairment around the 70 percent 
rating.  In this regard, the Veteran's PTSD symptoms include 
sleep disturbances, nightmares, flashbacks, avoidant 
behaviors, depression, anxiety, irritability, social 
isolation, as well as some concentration, judgment, speech, 
memory and anger problems.  

Socially, the Veteran has continued to report that he is 
isolated and prefers to be alone.  At the November 2008 VA 
examination, the Veteran stated that he did not like to be 
around large groups or crowds.  He stated that he tended to 
stay to himself.  However, the Veteran has been married to 
his current wife for 40 years, and he stated that this "was 
the best thing he ever did."  He was previously married for 
20 years.  He has two stepchildren and two sons who were 
grown and had children and grandchildren of their own.  The 
Veteran reported being very close to one stepson, but that he 
did not have much contact with his other stepson.  In the 
February 2009 addendum, the November 2008 VA examiner 
concluded that the Veteran's PTSD had a serious impact on his 
social functioning, noting that the Veteran still has 
frequent dreams and memories of events that occurred during 
the war and became very emotionally distressed when talking 
about these events.  However, the examiner also concluded 
that he did not believe these symptoms would totally preclude 
appropriate social functioning. 

At the March 2004 VA examination, the examiner noted that the 
Veteran remained married to his wife, that they got along 
well and were very close.  The Veteran stated at that time 
that he spent time on his computer doing photography and that 
he had two friends with whom he would visit, although he did 
not visit very often.  He also stated that he slept a lot.  
At the February 2003 VA examination, that VA examiner also 
noted that the Veteran remained married to his wife and that 
they got along very well.  The Veteran stated that he spent 
most of his time on the computer and camping.  He continued 
that he and his wife did some socializing, although he said 
that they did not have close friends.  

Additionally, at his November 2004 hearing, the Veteran's 
wife testified that the Veteran did not like dealing with or 
being around people.  She further testified that the Veteran 
did not have any friends, and that he had anger problems.  
She testified that they did not socialize, and that if they 
went out to dinner, they usually brought the food back to the 
house and ate there.  Similarly, in an April 2003 lay 
statement, the Veteran's wife stated that the Veteran did not 
like to go places but that he did not want her to leave him 
alone.  The Veteran's wife expressed frustration that the 
Veteran was afraid of being alone, yet he did not like crowds 
so it was difficult for her to go out and do things.  She 
continued that when company came over, the Veteran retreated 
to another room and did not interact with them.

Industrially, the record reflects that the Veteran was 
employed for approximately 30 years with the telephone 
company, before retiring in 1978.  At the November 2008 VA 
examination, the examiner noted that the Veteran had been 
retired longer than he had been employed at the telephone 
company.  The March 2004 and February 2003 VA examiner's also 
noted that the Veteran had retired from the telephone 
company.  

The Board does note that at his November 2004 personal 
hearing, the Veteran testified that he thought it was 
impossible for him to hold down a job.  Similarly, his wife 
testified that he could not adapt to stressful situations and 
could not function.  She further testified that the real 
reason the Veteran retired was because he could no longer 
stand the job, which included dealing with people.  
Nonetheless, the March 2004 VA examiner found that the 
Veteran did not provide evidence that his PTSD symptomatology 
precluded his ability to work.  Likewise, in the February 
2009 addendum to the November 2008 VA examination, the 
examiner stated that although the Veteran's PTSD had a severe 
impact on his occupational functioning, he did not believe 
that these symptoms would totally preclude work.  

Therefore, the Board concludes that throughout the appeal 
period, the Veteran's overall level of disability more nearly 
approximates that consistent with the currently assigned 70 
percent rating.  The Veteran's GAF score and reported PTSD 
symptoms at his VA examinations in February 2003, March 2004 
and November 2008, as well as at his VAMC outpatient 
treatment sessions, are indicative of severe to serious 
impairment.  Indeed, in the February 2009 addendum to the 
November 2008 VA examination, the examiner stated that the 
Veteran's PTSD symptoms impaired the Veteran's social and 
occupational functioning and lead to substantial reduced 
reliability and productivity.  Similarly, at the March 2004 
VA examination, the examiner noted that the Veteran reported 
significant symptomatology, although not the inability to 
work.  Thus, in evaluating all of the evidence of record, the 
Board finds that the Veteran's symptoms more nearly 
approximate severe social and occupational impairment, or a 
70 percent disability evaluation.

However, throughout the appeal period, neither the symptoms 
nor the GAF scores assigned, ranging from 38 to 55, are 
consistent with a higher disability rating.  For example, at 
all three of his VA examinations, the Veteran was observed to 
be casually dressed and appropriately groomed.  At his 
November 2004 personal hearing, the Veteran's wife testified 
that the Veteran had to be told to undertake basic hygiene 
such as showering, but that he would do so after being told.  
She also noted that his speech was sometimes incoherent; 
however the clinical evidence of record reflects that the 
Veteran's speech was logical, coherent and relevant.  The 
Veteran's moods were sad and anxious, and affect was 
appropriate to mood.  This was consistent with the Veteran's 
wife's testimony that the Veteran was often depressed and 
anxious.  He was oriented to all spheres and his thought 
process was logical and tight.  No loosening of associations 
was noted and he was not confused.  The Veteran's wife 
testified that the Veteran exhibited some problems with 
judgment, thinking and memory; however, the November 2008 VA 
examiner noted that the Veteran's memory appeared good for a 
man his age.  The Veteran's insight was limited but his 
judgment was deemed adequate.  There was no evidence of 
delusions or hallucinations.  The Veteran testified at his 
personal hearing that he had previously had some suicidal 
thoughts, but he reported no suicidal or homicidal ideations 
at any of his VA examinations.  In addition, the Veteran 
indicated that he continued to have a very close relationship 
with his wife, and was also close to one of his stepsons.  
Thus, the Veteran did not show total social impairment.

The Board does note that the clinical findings of the 
Veteran's private, Vet Center and VAMC treatment providers as 
well as the VA examiners were not as severe as reported in 
several lay statements, most notably by the Veteran's wife 
and son.  In this regard, although the Veteran, his wife and 
his son are competent to report what they have observed with 
regard to the Veteran's PTSD symptomatology, there is no 
indication in the record that the Veteran, his wife, or his 
son is a physician or other health care professional.  
Therefore, the Board finds that the Veteran's outpatient 
VAMC, Vet Center and private treatment records, as well as 
his 3 VA examinations, are more probative as to the severity 
of the Veteran's PTSD symptomatology, as they were provided 
by medical professionals with training and expertise in 
evaluating psychiatric disorders.  See, e.g., Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Therefore, the Board 
finds that the most probative evidence of record indicates 
that the Veteran's PTSD symptoms reflect severe to serious 
impairment on his social and occupational functioning, to 
include the inability to establish and maintain effective 
relationships, but not total occupational and social 
impairment.

Accordingly, the Board finds that throughout the appeal 
period, the Veteran has met the requirements for a 70 percent 
schedular rating, but no higher.  In this regard, there is no 
clinical evidence that is reflective of total social and 
occupational impairment.  For example, the Veteran has at no 
time demonstrated gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others.  Although the Veteran's wife has reported 
that he is intermittently unable to perform activities of 
daily living, to include the maintenance of minimal personal 
hygiene, the Veteran has remained oriented in all spheres, 
and although he may have some memory problems, he has not had 
memory loss for names of close relatives, his own occupation 
or his own name.  Furthermore, as was noted above, the 
Veteran has been retired for over 30 years, and he continues 
to maintain a close relationship with his wife and one of his 
stepsons.  Thus, the Board reiterates that the Veteran's 
overall symptomatology is not reflective of total social and 
occupational impairment.

Additionally, the record contains no evidence showing the 
Veteran is entitled to a higher rating at any point during 
the appeal period; therefore staged ratings are appropriate.  
See Fenderson, supra.  Thus, the Board finds that throughout 
the appeal period, a 70 percent evaluation is appropriate and 
that there is no basis for awarding a higher evaluation for 
PTSD.  38 C.F.R. §§ 4.125 and 4.130, Diagnostic Code 9411.

Thus, while the criteria for the currently assigned 70 
percent evaluation have been met, the criteria for a total 
schedular evaluation for the Veteran's service-connected PTSD 
have not been met at any point during the instant appeal.  In 
essence, the preponderance of the evidence is against an 
evaluation in excess of 70 percent for PTSD.  Since the 
evidence is not in equipoise, the provisions of 38 U.S.C.A.  
§ 5107(b) regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 70 percent 
for any portion of the appeal period.

The above determinations are based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the Veteran's 
PTSD is so exceptional or unusual as to warrant the 
assignment of a higher rating on an extra-schedular basis.  
See 38 C.F.R. § 3.321(b)(1) (2008).  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).

In this regard, there must be a comparison between the level 
of severity and symptomatology of the claimant's service- 
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned 
schedular evaluation is therefore adequate, and no 
extraschedular referral is required.  Id., see also VAOGCPREC 
6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, VA must determine 
whether the claimant's exceptional disability picture 
exhibits other related factors, such as those provided by the 
extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as 
"governing norms" (which include marked interference with 
employment and frequent periods of hospitalization).

In this case, the Veteran has not contended that his service- 
connected PTSD has caused frequent periods of 
hospitalization.  Although the Veteran is retired from his 
job and claims that he is unable to work due to his PTSD, the 
evidence of record did not indicate that he had marked 
interference with employment due solely to his service- 
connected PTSD.  Additionally, and of greater import, the 
Board finds that the rating criteria to evaluate PTSD 
reasonably describes the claimant's disability level and 
symptomatology.  Therefore, the Veteran's disability picture 
is contemplated by the rating schedule and no extraschedular 
referral is required.  38 C.F.R. § 3.321(b)(1); Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

Entitlement to an initial disability rating in excess of 70 
percent for service-connected PTSD is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


